DETAILED ACTION
	This action is in response to application filed on Oct. 11, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on Oct. 11, 2021 have been considered by the examiner.

Drawings
	The drawings were received on Oct 11, 2021.  These drawings are accepted.

Allowable Subject Matter
	Claims 1-20 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claims 1 and 17 are allowable among other elements and details, but for at least the reason,
 1. “ an electric motor coupled to the medium-voltage VFD to receive the electric power at the VFD voltage level from the medium-voltage VFD and operate based on the electric power at the VFD voltage level; and 
a hydraulic pump coupled to the electric motor to continuously pump fracking media in response to operation of the electric motor,
wherein the power cell assembly is arranged upstream of the transformer assembly relative to an intake port formed in the cabin such that air drawn into the cabin interior through the intake port in use of the pump configuration passes over the power cell assembly to cool the power cell assembly before being routed to the transformer assembly.”.
Claim 11 is allowable among other elements and details, but for at least the reason,
11. “a ventilation system including a ventilation control system to establish an over- pressurization condition within the cabin interior such that air drawn into the cabin interior at a first rate through an intake port formed in the cabin is greater than air expelled from the cabin interior at a second rate through an exhaust port formed in the cabin, wherein the power cell assembly is arranged upstream of the transformer assembly relative to the intake port such that air drawn into the cabin interior through the intake port passes over the power cell assembly to cool the power cell assembly before being routed to the transformer assembly during establishment of the over-pressurization condition.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oehring et al (US 2017/0222409) deals with generator electrically coupled to the plurality of electric pumps so as to generate electricity for use by the plurality of electric pumps; and at least one switchgear electrically coupled to the at least one generator and configured to distribute an electrical load between the plurality of electric pumps and the at least one generator, Raybell et al (US 2011/0079682) deals with a mounting system for a regulatory compliant passenger power outlet system, Hurt (US 20080266758) deals with a mobile utilities station.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846